Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Ormiston (Reg. No. 35,974) on 11/11/21.
IN THE CLAIMS OF THE AMENDMENT DATED 6/25/19:
Claims 1-12 have been canceled.
In claim 14, line 1 before “vacuum”, “a” has been replaced with -- the --.










Allowable Subject Matter
3.	Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 13 of the 6/25/19 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination including a tubular duct; circumferential slots in the duct arranged to include at least one group of multiple slots and at least one single slot, where the duct is: translatable to align some or all of conduits to a circumferential slot according to the translational position of the duct; and rotatable to connect some or all of the aligned conduits to a circumferential slot according to the rotational position of the duct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653